Citation Nr: 0731797	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. Bredehorst








INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to January 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Oakland RO that declined to 
reopen a claim seeking service connection for a psychiatric 
disorder.  In April 2006, the Board found that new and 
material evidence had been received, reopened the claim, and 
remanded the matter for additional development.  In August 
2007, the veteran submitted additional evidence with a waiver 
of initial RO consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat; his diagnosis of 
PTSD is not based on a verified stressor event in service.  

2.  A psychiatric disorder was not manifested in service, and 
a preponderance of the evidence is against a finding that the 
veteran's current psychiatric disability is related to his 
military service or to any event therein. 


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A December 2003 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Via April 2006, January 
2007, and March 2007 correspondence, the veteran was provided 
additional notice to include being advised to submit evidence 
in his possession and of disability rating and effective date 
criteria.  A May 2004 statement of the case (SOC) and May 
2007 supplemental SOC (SSOC) explained what the evidence 
showed and why the claim was denied, provided the text of 
applicable regulations, including those pertaining to the 
VCAA, and readjudicated the matter after notice was provided 
and the veteran had opportunity to respond.  

In a June 2007 statement the veteran asserted that his claim 
of service connection for PTSD should have been considered 
under the regulatory provisions pertaining to PTSD based on 
personal assault, and that he was not provided notice of the 
governing regulation.  It is clear from the content of the 
veteran's statement that he has actual knowledge of the type 
of notice required in claims seeking service connection for 
PTSD based on personal assault.  Hence, the omission of such 
notice by the RO is not prejudicial.  Furthermore, because 
the veteran's alleged stressor relates to his duties and can 
be corroborated, it is not actually of the type encompassed 
by the regulation he cites, 38 C.F.R. § 3.304(f)(3).  He 
alleges that he was exposed to life-threatening situations, 
and sustained beating(s) in the course of his military 
duties, working "undercover" with Criminal Investigations 
Division (CID) in service.  He relates that the investigation 
in which he participated resulted in the convictions of a 
number of the persons who were investigated (members of a 
drug ring in service).  While he appears to be suggesting 
that because he worked "undercover", his participation 
might not have been documented (and thus the circumstances 
warrant application of 38 C.F.R. § 3.304(f)(3)), even if this 
were so, the surrounding circumstances would be well 
documented in official records and are capable of 
corroboration.  A CID drug investigation that resulted in 
convictions of those engaged in drug trafficking would have 
involved criminal proceedings (Court-Martial), of which there 
would be abundant documentation.  The persons convicted 
(presumably military personnel as otherwise they would not 
have been under CID investigation), and alleged by the 
veteran to have beaten him would have been identified in the 
official records of the proceedings (and the alleged CID 
investigators would likely have also testified at the Court 
Martial and been identified).  Consequently, all that is 
needed for corroboration of the events alleged by the veteran 
is the identities of the persons involved (the alleged drug 
traffickers and CID investigators), their units, and the date 
and locale of the Court Martial proceedings.  If the alleged 
events actually occurred, the veteran presumably would have 
intimate knowledge of such information.  In January 2007 
correspondence he was advised that names of individuals 
involved, their units, and the dates of events were needed, 
and was asked to provide this information.  He has not 
responded with the information.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may, or 
should, have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

While complete notice was not provided prior to the initial 
adjudication of the claim, this has not affected the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record.  In June 
2007, he indicated that he had no additional evidence or 
information to submit.  He is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  In June 
2007, the veteran indicated that he had no additional 
evidence or information to submit.  [As was noted, in August 
2007 he submitted additional evidence with a waiver of 
initial RO review.]

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined.  He has not identified any 
pertinent records that are outstanding.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The veteran's service medical records contain no mention of 
complaints, findings, or diagnosis of a psychiatric disorder.  
A December 1977 medical examination indicates that his 
psychiatric evaluation was normal and that the veteran was 
qualified for Chapter 5 (unfitness for duty) discharge.  
Mental status evaluation that same day revealed that the 
veteran's behavior and thought process were normal; the 
impression was that there was no significant mental illness 
and that he met prescribed retention standards.  

The veteran's service personnel records show that he was 
stationed in Alaska beginning in July 1976.  February 1977 
orders indicate that he was to be reassigned to Fort Bragg, 
N.C., effective March 1977.  A December 1997 record of 
proceedings under Article 15 indicates the veteran was 
reduced in Grade and given 14 days extra duty due to his 
failure (without authority) to go at the prescribed time to 
his appointed place of duty on November 23, 1977, and 
November 28, 1977, (morning formation and Bn guard mount, 
respectively).  On 6 occasions between April and December 
1977 he received counseling for failures of duty performance.  
In December 1977, the veteran was interviewed regarding an 
administrative discharge.  He reported serious financial 
problems and hostility toward military policies and 
procedures.  Based on the interview, in January 1978, he was 
approved for separation from service with a less than 
honorable (general) discharge for failure to meet acceptable 
standards for continued military service.  He subsequently 
challenged the characterization of his discharge, and in 1979 
a Discharge Review Board upgraded his character of discharge 
to honorable (finding that there was no recording of his acts 
of infractions and no documented misconduct).

A February 1996 private medical record notes that the veteran 
had a one month history of depression.  He reported that he 
had been depressed six years earlier after his first wife 
left him and that it resolved after six months.  The 
diagnosis was acute stress disorder.  A March 1996 record 
contains a diagnosis of depression.  A May 2003 record notes 
that the veteran had a problem with amphetamine abuse.  He 
reported that he had a past diagnosis of bipolar disorder; 
however, the evaluator commented that the veteran's history 
appeared to indicate that the symptoms were the result of 
drug use.  The diagnosis was amphetamine induced mood 
disorder.

Prison records from 2002-2003 show that while incarcerated 
the veteran was found to have poor insight and judgment due 
to drug abuse.  He gave a prior mental health history of 
bipolar disorder.  The veteran has submitted an earning 
statement from the Social Security Administration that shows 
his income from 1974 to 2005.  

A May 2005 declaration by the veteran's ex-wife indicates 
that she was married to the veteran during most of his 
military service and that he was good hearted and kind when 
she met him.  She stated that while he was stationed in 
Alaska, he was asked to do work with the CID, and that this 
work changed him because it was not part of his normal 
military occupational specialty (MOS).  She indicated that he 
was ordered to spy on people and use drugs, and she recalled 
that he told her that he was ordered to do whatever it took 
to get information.  She stated that there was a time when he 
was beaten, and that when he informed CID of what happened, 
he was advised that that was good because he would be 
believed.  After his work with CID was completed, his 
commander transferred him to another post.  She stated that 
after this work, his personality changed and that he became 
mean and heartless.  

A June 2006 statement from C. M., a licensed marriage and 
family therapist, indicates that he reviewed records that the 
veteran provided.  He stated that there was "clear and 
mistakable evidence that a mental disorder did not exist 
prior to service and was aggravated by service".  He added 
that the veteran's mental disorder was incurred in service.  
He noted that a December 1977 letter from the veteran's 
commanding officer revealed that the veteran was being 
separated from service due to an "inability to adjust 
socially and emotionally to the military".  He also pointed 
out that the statement from the veteran's ex-wife indicated 
that his personality changed due to certain incidents in 
service.  A November 1993 Social Security Administration 
(SSA) psychological evaluation indicated that the veteran 
reported a long history of service related severe emotional 
distress and that he had difficulty adapting to military life 
at Fort Bragg.  The veteran reported that he had auditory 
hallucinations and frequent crying spells in the military; 
that the CID had ordered him to use drug; and that he had 
suffered physical abuse in the military.  The diagnoses were 
PTSD, bipolar mood disorder, and chronic adjustment disorder.  
The therapist opined that the veteran's psychiatric 
disability resulted from trauma he experienced in service.  

On October 2006 VA examination, the veteran's claims file was 
reviewed and his current complaints were noted.  The veteran 
self-reported problems related to his military experience.  
In light of the veteran's report and the statement from his 
ex-wife, the psychologist evaluated the veteran for PTSD and 
set forth how the veteran met the criteria.  The veteran 
reported his stressor as the work he performed for the CID 
and how it resulted in the arrest of people involved in drug 
dealing.  He reported that the work he did resulted in his 
being beaten on more than one occasion.  He related that he 
went from being a good soldier to a poor one due to being 
haunted by the experience.  The veteran indicated he was 
frustrated because there was nothing in the record that 
supported his statements.  The diagnoses were PTSD and major 
depressive disorder with a recurrent history of psychosis.  
The examiner agreed that the record did not yield any 
information that would substantiate the veteran's story about 
being used by CID or that he was transferred as a result.  
The examiner acknowledged that the question of whether the 
veteran's PTSD and depressive disorder were caused by service 
was dependent on whether he gave an accurate account of what 
occurred in the military.  He found the veteran's story 
plausible based on his presentation.  In his opinion, the 
alleged events at least as likely as not had occurred and the 
veteran was traumatized by the experience.  He also noted 
that the letter from the veteran's ex-wife substantiated his 
report (and that the veracity of the reports was unknown).  
He opined that the veteran's PTSD and major depressive 
disorder, which was directly related to the symptoms of the 
PTSD and the long term problems related to it, would be 
service-connected.  

On March 23, 2007, the RO sent a fax to the Director of the 
Crime Records Center that noted the location of the veteran's 
alleged stressor, the time period of his service in Alaska, 
and the nature of the stressors (namely, his work with CID 
and transfer from Alaska for his protection).  The response 
was that there was no record of such alleged events.  The RO 
also sought verification of the alleged stressor via the 
National Personnel Records Center (NPRC).  The response was 
that there was nothing in the record relating to the 
veteran's allegations.  

A July 2007 letter from the Department of the Army indicated 
that they were unable to locate any record for the veteran's 
company during the time period in which he served in Alaska.  

An August 2007 statement from the veteran's ex-wife indicates 
that the onset of his psychiatric disability dates to when he 
was transferred to Fort Bragg.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

There is no evidence that a psychiatric disorder was 
manifested in service.  Although the veteran was discharged 
due to an inability to socially and emotionally adapt to the 
military, psychiatric evaluations throughout his service were 
normal.  While his ex-wife reports 1977 onset of psychiatric 
symptoms which have persisted since, the earliest clinical 
recording of psychiatric disability was in 1996, many years 
after the veteran's separation from service.  The history the 
veteran provided at that time is inconsistent with his (and 
his ex-wife's) more recent accounts.  Significantly, in 1996 
he reported recent onset of symptoms, with similar depression 
(which resolved within 6 months) 6 years prior, when his ex-
wife left him.  The Board finds that the earlier (1996) 
account by the veteran is more credible because it was more 
contemporaneous and was provided in a clinical (treatment) 
vs. compensation directed context.  Notably furthermore, a 
lengthy time interval between service and the earliest 
medical documentation of complaints or findings of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).   

There are two medical opinions in the record that appear to 
support a claim that the veteran has a psychiatric disorder 
other than PTSD due to service, i.e., a private therapist has 
diagnosed bipolar mood disorder and a chronic adjustment 
disorder, and a VA examiner has diagnosed major depressive 
disorder.  Notably, both opinions rely in part on the 
veteran's and his ex-wife's accounts of stressor events in 
service relating to allegations of the veteran's involvement 
in undercover criminal investigations in service.  The 
marriage therapist based his opinion on evidence in the 
personnel records that indicated the veteran was being 
separated from service due to an inability to adjust 
emotionally and socially to the military.  However his 
opinion lacks probative value regarding a nexus between any 
current chronic acquired psychiatric disability and the 
veteran's service because he offers no explanation as to how 
an inability to adjust to military life is an indication of a 
psychiatric disorder when there was clear evidence to the 
contrary in that psychiatric evaluation in service was 
normal.  Furthermore, he relies on statements from the 
veteran's ex-wife that his personality changed due to events 
in service; as noted above, the accounts of alleged events 
involving CID are not deemed credible. 

The VA examiner's opinion is based on accounts of events in 
service reported by the veteran; once again, there is no 
evidence of these events in the record to corroborate the 
accounts, but there is evidence (responses from military 
sources) suggesting that the events did not occur.  While the 
VA psychologist opined that the veteran's and his ex-wife's 
accounts appeared credible, the psychologist's opinion is not 
credible supporting evidence of the actual occurrence of an 
in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  A bare conclusion, even by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Consequently, the opinion lacks probative value.  

The veteran's service records do not show that he engaged in 
combat, and it is not alleged otherwise.  His alleged 
stressor for the claimed PTSD is of a noncombat nature.  
Consequently, to establish service connection for PTSD, there 
must be credible supporting evidence that the alleged 
stressor event in service on which a diagnosis of PTSD is 
based actually occurred.  As was discussed above, the 
stressor is one patently capable of corroboration if the 
veteran would provide sufficient information.  As in his 
responses to requests for such information he persists in 
obfuscation and has not provided the direct critical 
information necessary to corroborate his allegations that 
there were Court Martial proceedings and convictions based on 
his participation in an undercover investigation, his 
stressor accounts must be considered fabrications.  Notably, 
service department responses to requests based on the sparse 
information he has provided contradict, rather than support, 
his stressor accounts.  

While both the veteran's private therapist and a VA examiner 
have opined that the veteran had PTSD due to traumatic events 
he experienced in service, even an unequivocal diagnosis of 
PTSD is insufficient to establish service connection for such 
disability in the absence of credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Notably, although the VA examiner provided a 
diagnosis of PTSD, he admitted that there was nothing in the 
record to support the stressors that the veteran and his ex-
wife reported and that their veracity was unknown. 

In light of the foregoing, the Board finds that it is not 
shown that the veteran was subjected to a stressor event in 
service, and does not PTSD resulting from a verified or 
credible stressor event in service.  Furthermore, the 
preponderance of the evidence is against a finding that any 
other chronic acquired psychiatric disability the veteran has 
is etiologically related to his service.  Accordingly, the 
preponderance of the evidence is against this claim, and it 
must be denied.





ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


